Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-15 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 5, 9, 13, YOU et al. (US 20180234998) teaches 
identifying a transmission time interval (TTI) length for transmitting data to a terminal (par. 142, 145, 147, 182, the information indicating whether data transmission/reception is to be performed in an sTTI or a TTI may be configured dynamically for the UE), the TTI length being a first TTI length or a second TTI length (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI); 
identify a resource allocation type for notifying of a frequency resource allocated to transmit the data (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI, the sTTI included 2, 3, 4, 7 OFDM symbols or the TTI, which indicated to the UE by PDCCH as indicated by par. 182, 226 and using the TDM as indicated by par. 180); and 
transmitting, to the terminal, control information including resource block assignment information based on the resource allocation type and the TTI length (par. 143, 147, 165, 166, 172, 180,182, eNB provides information about the time period of the OFDM symbols of monitoring the UE specify a monitoring period, an offset, and/or a duration based on the subframe being main or shortened TTI and TDM in an sTTI or a TTI); 
transmitting, to the terminal, the data according to the resource block assignment information (par. 147, 180, transmitting in sPDCCH and sPDSCH using the assigned configuration). 
LI et al. (US 20180176912) teaches the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment (par. 521, allocation with bitmap indicating the RBGs and par. 516, 555, allocation with granularity RB); 
wherein the source block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG (par. 409, 410, DCI include information indicates the RBGs by means of bit mapping with granularity is 20 RBs), and
wherein the RBG size is identified based on a system bandwidth and the TTI length (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).
BUYN et al. (US 20180310280) teaches wherein the RBG size is identified based on one of a first table for the first TTI length or a second table for the second TTI length, according to the identified TTI length (par. 91, 92; using TTI length or sTTI; par. 108, 109, “it can be known that the scheduling is easy if the sRBG has the same size as the RBG or is a multiple of the RBG”, sRBGs for system bandwidth for sTTI and RBGs for system bandwidth for TTI; the mapping the size of RBG depend on system bandwidth using TTI or sTTI depend on TTI length or short TTI length), and wherein the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length (par. 108, 109, 110, the different mapping or table used for mapping RBG to system bandwidth for TTI and sRBG to system bandwidth for sTTI).
BYUN et al. (US 20180227861) teaches wherein an RBG size for the first TTI length is larger than an RBG size for the second TTI length in case that the first TTI length is smaller than the second TTI length (par. 115, In an OFDM system, since the sTTI has a smaller number of transmission (or transport) OFDM symbols than the TTI, it may be generally assumed that the sRGB has a larger number of subcarriers than the RGB).
BUYN et al. (US 20180310280) teaches the RBG start with size of the RBG of 1, 2, 3 RBs for system bandwidths which is less than 4 RBG size and the sRBG has the same size as the RBG or is a multiple of the RBG, which by association the sRBG start with size of the RBG of 8, 12, 16 RBs for system bandwidths which is greater than 4 RBG size (par. 108-110).
However, the prior art of record fails to teach “wherein the first table for the first TTI length is defined based on RBG sizes smaller than 4 for first system bandwidths and RBG sizes greater than 4 for second system bandwidths” in the claims as a whole as the argument filed on 03/01/2022 is persuasive. Therefore, claims 1, 5, 9, 13 are allowed.
Claims 2-4, 6-8, 10-12, 14, 15 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/04/2022